DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 07/06/2021 to the Office Action mailed on 03/03/2021 is acknowledged.

Claim Status
Claims 1-7, 9-11, 13-15, 17 and 18 are pending. 
Claims 8 and 12 were previously cancelled and claim 16 is cancelled. .
Claims 1-7, 9-11, 13-15, 17 and 18 have been examined.
Claims 1-7, 9-11, 13-15, 17 and 18 are rejected.
New Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


This is a new ground of rejection.
Claim(s) 1, 6, 7, 9-11, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirsh et al. (US Patent Application Publication 2004/0228830 A1, Published 11/18/2004) as evidenced by Mansuy (European Patent Application Publication 2110129 A1, Published 10/21/2009).

Hirsh et al. teach a multiparticulate milnacipran composition for oral administration has been developed; The formulation is made by complexing milnacipran with an ion-exchange resin in the form of small particles, typically less than 150 microns (abstract). Extended release pharmaceutical compositions are obtained by complexing milnacipran with a pharmaceutically acceptable ion-exchange resin and coating such complexes with a substance that will act as a barrier to control the diffusion of the drug from its core complex into the gastrointestinal fluids (paragraph 0055). Resins suitable for use in the present invention include, but are not limited to Amberlite IRP-69 (Rohm and Haas) INDION 224, INDION 244, and INDION 254 (Ion Exchange (India) Ltd.); These resins are sulfonated polymers composed of polystyrene cross-linked with divinylbenzene (paragraph 0044). In a preferred embodiment a preparation comprising milnacipran loaded ion-exchange resins which resulted in a drug-resin complex (paragraphs 0102-0105). The preferred drug-resin complex is coated with a composition that comprises Eudragit RS 30 D, triethyl citrate, and talc (paragraphs 0116 and 0119). The drug is released over at least 16 hours (paragraph 0123). Methacrylic resins that are commercially available under the trade name Eudragit.RTM. (Rohm Pharma) (paragraph 0053). The water-permeable diffusion barrier may also consist of water insoluble synthetic polymers sold under the trade name Eudragit.RTM. (Rohm Pharma), such as Eudragit RS, Eudragit RL, Eudragit NE and mixtures thereof (paragraph 0057). What is needed is a multiparticulate formulation of milnacipran that can be formulated into any number of easy to administer and/or swallow final dosage forms including a liquid, liquid suspension, gel, capsule, soft gelatin capsule, tablet, chewable tablet, crushable tablet, rapidly dissolving tablet, or unit of use sachet or capsule for reconstitution in order to improve patient compliance and allow for 

Withdrawn and New  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Response to Applicant’s Arguments
The rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Went et al. (US Patent Application Publication 2006/0252788 A1, Published 11/09/2006) in view of Pilgoankar et al. (US Patent Application Publication 2010/0215740 A1, Published 08/26/2010) as evidenced by Oshlack et al. (US Patent 6306438 B1, Published 10/23/2001) is moot since the claim is canceled. 
The rejection of claims 1-7, 9-11, 13-15, and 17-18 under 35 U.S.C. 103 as being unpatentable over Went et al. (US Patent Application Publication 2006/0252788 A1, Published 11/09/2006) in view of Pilgoankar et al. (US Patent Application Publication 2010/0215740 A1, Published 08/26/2010) as evidenced by Oshlack et al. (US Patent 6306438 B1, Published 10/23/2001) is withdrawn in view of Applicant’s arguments.





Claim 1-7, 9-11, 13-15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirsh et al. (US Patent Application Publication 2004/0228830 A1, Published 11/18/2004) as evidenced by Mansuy (European Patent Application Publication 2110129 A1, Published 10/21/2009).
The claims are further directed to the suspension comprising memantine. The claims are further directed to the composition comprising a second active agent
The teachings of Hirsch et al. are discussed above.
Hirsh et al. lacks a teaching wherein the suspension comprises memantine. However, Hirsch et al. makes such a suspension obvious.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add memantine to the preferred composition of Hirsh et al. and have a reasonable expectation of success. One would have been motivated to do so since Hirsh et al. teach that the composition can adjunctively be combined with memantine. Therefore, the instant claims are rendered obvious by the teachings of the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALI SOROUSH/Primary Examiner, Art Unit 1617